Case 2:20-cv-09705-JPR Document 27 Filed 09/13/21 Page 1 of 1 Page ID #:3759




  1
                                                                    JS-6
  2
  3
  4
                           UNITED STATES DISTRICT COURT
  5
                          CENTRAL DISTRICT OF CALIFORNIA
  6                             WESTERN DIVISION
  7
  8   JANIS SCHIFTER,                         )     Case No. 2:20-cv-09705-JPR
  9        Plaintiff,                         )
                                              )     JUDGMENT FOR VOLUTARY
 10
                   v.                         )     REMAND PURSUANT TO
 11                                           )     SENTENCE FOUR OF 42 U.S.C. §
 12
      KILOLO KIJAKAZI,                        )     405(g)
      Acting Commissioner of Social           )
 13   Security,                               )
 14                                           )
            Defendant.                        )
 15
 16
            The Court having approved the parties’ Stipulation to Voluntary Remand
 17   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment
 18   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 19   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 20   DECREED that the above-captioned action is remanded to the Commissioner of
 21   Social Security for further proceedings consistent with the Stipulation to Remand.
 22
 23         IT IS SO ORDERED.
 24
 25
 26   Dated: 9/13/2021           __________________________________________
 27                                THE HONORABLE JEAN P. ROSENBLUTH
                                  U.S. DISTRICT COURT MAGISTRATE JUDGE
 28




                                              -1-
